 


109 HR 3747 IH: Disaster Recovery Act of 2005
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3747 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Jindal introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to assist victims of Hurricane Katrina and other major disasters, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Disaster Recovery Act of 2005. 
2.Federal assistance to individuals and households for damages suffered as a result of Hurricane Katrina The President may waive the limitations contained in subsections (c)(2)(C), (c)(3)(B), and (h)(1) of section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) with respect to individuals and households receiving assistance for damages suffered as a result of Hurricane Katrina. 
3.Hazard mitigation 
(a)In generalThe last sentence of section 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended by striking 7.5 and inserting 15. 
(b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to a major disaster declared by the President on or after August 24, 2005. 
4.Repairs of private residences Section 408(c)(2)(C) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(2)(C)) is amended by striking $5,000 and inserting $25,500. 
5.Approval of State management costs 
(a)In generalThe Director of the Federal Emergency Management Agency shall— 
(1)administer State management costs in a consistent manner, in accordance with the guidelines contained in section 206.228 of title 44, Code of Federal Regulations; and 
(2)implement a process under which the Director will approve or disapprove such State management costs on or before the last day of the 30-day period beginning on the date of submission of the costs to the Director. 
(b)Report to CongressNot later than 120 days after the date of enactment of this Act, the Director shall transmit to Congress a report containing— 
(1)a description of the process used by the Director to consult with State emergency management officials when changes are proposed to the guidance referred to in subsection (a)(1); and 
(2)a description of the process established under subsection (a)(2).  
 
